Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 19, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142424 & (45)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
  _________________________________________                                                            Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  In re JACK E. CRANE TRUST.                                                                               Brian K. Zahra,
                                                                                                                      Justices
  _________________________________________/
  JACK D. CRANE,
            Appellant,
  v                                                                 SC: 142424
                                                                    COA: 293006
                                                                    Macomb CC: 2008-195427-TV
  J. RUSSELL LABARGE, JR., Successor Trustee
  of the JACK E. CRANE TRUST, LILIA CRANE,
  and DONALD STREHL, Successor Personal
  Representative of the Estate of DONALD CRANE,
               Appellees.
  _________________________________________/

         On order of the Court, the application for leave to appeal the December 2, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion for
  leave to file brief amicus curiae is DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 19, 2011                    _________________________________________
         y1012                                                                 Clerk